--------· -·--   ----·---~----------~--·-   ----   . --·-------- ·-   -·---------~-----··-··--- ~-.   ----~   -·




             Writ of Mandamus Denied, Opinion issued January 16, 2013




                                                                              In The
                                                       Qtourt of Appeals
                                            lf.ifth, ilistrid of IDexas at ilallas
                                                                      No. 05-12-01729-CV


                                              IN RE RODOLFO HERNANDEZ, Relator


                                 Original Proceeding from the 363rd Judicial District Court
                                                   Dallas County, Texas
                                             Trial Court Cause No. F12-11218


                                                     MEMORANDUM OPINION
                                               Before Justices O'Neill, Francis, and Murphy
                                                        Opinion by Justice Francis

                       Relator contends the trial court violated a ministerial duty by not ruling on his motion for

             examining trial. The facts and issues are well known to the parties, so we need not recount them

             herein. Based on the record before us, we conclude relator has not shown he is entitled to the relief

             requested. See TEx. R. APP. P. 52.8(a); Simon v. Levario, 306 S.W.3d 318,320-21 (Tex. Crim.

             App. 2009) (orig. proceeding); State of Tex. ex rei. Hill v. Court of Appeals for the Fifth Dist., 34
S.W.3d 924, 927 (Tex. Crim. App. 2001) (orig. proceeding). Accordingly, we DENY relator's

             petition for writ of mandamus.




                 121729F.POS